Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered May 30, 1989, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and unlawful possession of marihuana and sentencing him to concurrent, indeterminate terms of imprisonment of from 4 to 12 years on the felony counts, and unconditional discharge on the remaining count, unanimously affirmed.
Defendant was arrested for selling $10 of crack to undercover Police Officer Ponce on July 28, 1988. Subsequent to the arrest, the arresting officer searched the defendant and recovered the prerecorded "buy” money, three vials of cocaine and six bags of marihuana. On appeal, defendant argues that it was error to permit two of the field team officers to testify at trial to the description of the suspect given by undercover Officer Ponce.
To the extent that this testimony may have constituted hearsay, any error must be deemed harmless in view of the overwhelming evidence of defendant’s guilt (People v Candelario, 156 AD2d 191, lv denied 75 NY2d 964; People v Jones, 158 AD2d 346, lv denied 76 NY2d 737), including the eyewitness testimony of Officer Ponce, the observations of a backup officer who also observed the sale, and defendant’s possession of the prerecorded "buy” money.
Defendant’s claim of "bolstering” was not preserved, the objection stated having been no more than the one word "objection” (People v Love, 57 NY2d 1023). Concur—Ross, J. P., Carro, Milonas, Rosenberger and Asch, JJ.